DETAILED ACTION
Claims 1-11 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that Klinge is silent as to how the shape of the line is determined and therefore cannot teach the amended subject matter. The Examiner disagrees, and notes the referenced claim limitation does not require “determining” as argued by Applicant. The claim requires “setting”. By projecting lines across the surface, the leading edge of the compression surface is defined. (Klinge [0039]) These lines do line up with the leading edge and intersect the projected shape of the front fuselage with the determined shock wave as required by the claim. (Klinge [0039] Figures 1, 6, 7 and 10) Thus, the Klinge reference does teach the amended claim limitation. 
Therefore, the 103 rejection is Maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 10 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with design parameter setting unit configured to, a shape setting unit configured to, an analyzer configured to, a determiner configured to, and a design parameter updating unit configured to, in claim 10. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “design parameter setting unit configured to”, “a shape setting unit configured to”, “an analyzer configured to”, “a determiner configured to”, and “a design parameter updating unit configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses a “CPU” in lines 7-9 of page 9 of the specification, it is devoid of the algorithms that provide structures to convert the generic CPU into a special purpose CPU to perform the claimed functions. (MPEP 2181.II.(B)) There is no disclosure of any particular algorithms, either explicitly or inherently, to perform the actions of the units, analyzer and determiner. The use of the term “CPU” alone is not adequate structure because it does not describe a special purpose CPU for performing the functions. As such, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of “design parameter setting unit configured to”, “a shape setting unit configured to”, “an analyzer configured to”, “a determiner configured to”, and “a design parameter updating unit configured to”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 1 and 9-11 recite the limitation “3) setting a shape of a leading edge of a compression surface so that the leading edge is disposed along an intersecting line of the projected shape of the front fuselage with the determined shock wave,”. It does not appear that the instant specification has support for “the leading edge is disposed along an intersecting line of the projected shape of the front fuselage with the determined shock wave” as recited in the amended claims. When looking at Figure 2 and relevant sections as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. USPPN 2016/0092629 (hereinafter “Sato”) in view of Klinge et al. USPPN 2007/0181743 (hereinafter “Klinge”).
Regarding claim 1, Sato teaches An intake designing method that designs a shape of an intake of an aircraft, the method comprising: (Abstract, Figure 1, 6A and 6B, [0008], [0013], [0020], A shape of an aircraft intake is designed)
setting a value of a design parameter that is related to a design target on a basis of an input operation, the design target being directed to …, and an intake duct of the aircraft, (Abstract, [0013], [0015], a design parameter for an intake is inputted)
setting a shape of the design target on a basis of the set value of the design parameter; ([0013], [0015], A shape is set bases on the design parameter)
analyzing an aerodynamic characteristic and a radar cross-section characteristic of the design target, through creating, on a basis of the set shape of the design target, (Abstract, [0012], [0013], [0015]-[0019], [0050], An aerodynamic and radar cross section are analyzed based on the shape)
an analytical model directed to an analysis of the aerodynamic characteristic and an analytical model directed to an analysis of the radar cross-section characteristic, and through calculating, on a basis of the created analytical models, the aerodynamic characteristic and the radar cross-section characteristic of the design target; (Abstract, Figure 2, [0013], [0015], [0017], [0042], [0067]-[0069], a model is used to calculate the aerodynamic and radar cross section of the aircraft)
determining whether an analysis result obtained by the analyzing satisfies a preset design condition; (Abstract, [0013], [0015], [0018], [0072], the result is analyzed to see if it satisfies the conditions)
updating the value of the design parameter when the analysis result obtained by the analyzing is determined by the determining as not satisfying the design condition; and ([0013], [0016], [0073], the design is updated when the result does not satisfy the design)
repeating the setting the shape of the design target, the analyzing, the determining, and the updating the value of the design parameter, until the analysis result obtained by the analyzing is determined by the determining as satisfying the design condition. (Abstract, [0013], [0073], [0075], the cycle is repeated until the analysis satisfies the design)
Sato does not explicitly disclose the design target being directed to a front fuselage, a bump, the front fuselage being positioned more forward of an airframe of the aircraft than the bump, the bump being positioned in front of the intake; wherein setting the value of the design parameter includes 1) setting a compression request associated with a shock wave at the bump and 2) setting, as the design parameter, parameters related to i) an angle of a virtual cone by which the shock wave is generated and ii) a projection position and a connection surface shape of the front fuselage, and wherein setting the shape of the design target includes 1) determining, based on a computational fluid dynamics (CFD) analysis, the shock wave associated with the virtual cone that satisfy the set compression request, 2) projecting the shape of the front fuselage onto the determined shock wave, 3) setting a shape of a leading edge of a compression surface so that the leading edge is disposed along an intersecting line of the projected shape of the front fuselage with the determined shock wave, 4) tracking a streamline from the leading edge of the compression surface, 5) defining a shape of the streamline as the compression surface, and 6) determining, as a shape of the bump, a shape formed by coupling the compression surface and a throat of the intake duct.
Klinge teaches the design target being directed to a front fuselage, a bump, (Abstract, Figure 1, [0009], [0038], [0041], a front fuselage and bump are part of the design)
the front fuselage being positioned more forward of an airframe of the aircraft than the intake, the bump being positioned in front of the intake; (Abstract, Figure 1, [0009], [0038], [0041], The Aircraft shows the order of Fuselage, bump and intake)
wherein setting the value of the design parameter includes 1) setting a compression request associated with a shock wave at the bump and ([0005] compression surfaces including the bump; [0036] are defined by compression requirements)
2) setting, as the design parameter, parameters related to i) an angle of a virtual cone by which the shock wave is generated and ([0009], the angle of the cone is defined by conceptual design)
ii) a projection position and a connection surface shape of the front fuselage, and (Figure 1, [0032], the compression surfaces and a cowl are formed outwardly along the fuselage)
wherein setting the shape of the design target includes 1) determining, based on a computational fluid dynamics (CFD) analysis, the shock wave associated with the virtual cone that satisfy the set compression request, ([0036] after the compression surface is defined to meet compression requirements a CFD analysis tool models the shock produced by the system)
2) projecting the shape of the front fuselage onto the determined shock wave, (Figure 2, the fuselage is placed into the shock system)
3) setting a shape of a leading edge of a compression surface so that the leading edge is disposed along an intersecting line of the projected shape of the front fuselage with the determined shock wave, ([Figures, 1, 6, 7 and 10, [0039], A line is projected to form the leading edge of the compression surface, the leading edge is on the line that connects to the front of the fuselage and the determined shock wave)
4) tracking a streamline from the leading edge of the compression surface, (Abstract, Figure 7, [0038], [0041], Stream lines are meshed into the CAD environment and run down the projected bump leading edge of the compression surface)
5) defining a shape of the streamline as the compression surface, and (Figure 11, [0040], streamlines define the compression surface itself)
6) determining, as a shape of the bump, a shape formed by coupling the compression surface and a throat of the intake duct. (Figure 8, [0038], [0041], streamlines provide the basis for surfaces of the bump leading edge to the inlet throat)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sato with Klinge as the references deal with the design of aircraft features, in order to implement a system that designs the fuselage and bump of an intake to meet a set of parameters. Klinge would modify Sato by including the fuselage and bump in the design of the intake system as well as performing CFD operations to ensure the design meets requirements. The benefit of doing so is the system substantially eliminates or reduces disadvantages and problems associated with previously developed boundary layer diverting systems. (Menasce Section 7)

Regarding claim 3, the combination of Sato and Klinge teach the limitations of claim 1. Sato teaches wherein the updating the value of the design parameter includes optimizing the design parameter to allow a solution that satisfies the design condition to be obtained. ([0016], [0018], [0019], [0037], [0044], [0051]-[0055], An optimization function is used to find a solution that satisfies the design)

Regarding claim 5, the combination of Sato and Klinge teach the limitations of claim 1. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Regarding claim 7, the combination of Sato and Klinge teach the limitations of claim 3. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 11, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Klinge, and in further view of Amiri et al. “Investigation of Total Pressure Distribution at Aerodynamic Interface Plane of an "S-shaped" Air Intake at Sideslip Condition” (hereinafter “Amiri”)
Regarding claim 2, the combination of Sato and Klinge teach the limitations of claim 1. The combination of Sato and Klinge does not explicitly disclose the analyzing including: calculating the aerodynamic characteristic of the design target related to a design point, the design point being based on a first airframe speed that is in a supersonic region, the design point being associated with a first elevation angle of the airframe or a first sideslip angle of the airframe; and calculating the aerodynamic characteristic of the design target related to an off-design point the off-design point being based on i) second airframe speed that is less than the first airframe speed, and ii) a second elevation angle of the airframe greater than the first elevation angle of the airframe in the design point or a second sideslip angle of the airframe greater than the first sideslip angle of the airframe in the design point.
Amiri teaches the analyzing including: calculating the aerodynamic characteristic of the design target related to a design point, the design point being based on a first airframe speed that is in a supersonic region, the design point being associated with a first elevation angle of the airframe or a first sideslip angle of the airframe; and (Abstract, Introduction, Total Pressure Distortion, Physical Domain and Flight Conditions, Flow Conditions, Table 1, The aerodynamic conditions of the design are tested at both sub-sonic and supersonic speeds with varying angles of sideslip)
calculating the aerodynamic characteristic of the design target related to an off-design point the off-design point being based on i) second airframe speed that is less than the first airframe speed, and ii) a second elevation angle of the airframe greater than the first elevation angle of the airframe in the design point or a second sideslip angle of the airframe greater than the first sideslip angle of the airframe in the design point. (Abstract, Introduction, Total Pressure Distortion, Physical Domain and Flight Conditions, Flow Conditions, Discussion Table 1-6, Figure 7, A range of angles is tested at various side slip angles from 0-40 degrees at both supersonic an subsonic speeds)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sato and Klinge with Amiri as the references deal with the design of aircraft features, in order to implement a system that designs aerodynamic characteristics at a variety of speeds based on sideslip. Amiri would modify Sato and Klinge by including the sideslip angles and a variety of intake speeds in the calculation. The benefit of doing so is an air intake can be designed that performs at a range of side slip conditions. (Amiri Discussion)

Regarding claim 4, the combination of Sato, Klinge and Amari teach the limitations of claim 2. Sato teaches wherein the updating the value of the design parameter includes optimizing the design parameter to allow a solution that satisfies the design condition to be obtained. ([0016], [0018], [0019], [0037], [0044], [0051]-[0055], An optimization function is used to find a solution that satisfies the design)

Regarding claim 6, the combination of Sato, Klinge and Amari teach the limitations of claim 2. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Regarding claim 8, the combination of Sato, Klinge and Amari teach the limitations of claim 4. Klinge teaches wherein the design target includes a cowl of the intake. (Figure 1, [0009], [0038], [0041], a part of the design includes the cowl)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svensson “A CFD Investigation of a Generic Bump and its Application to a Diverterless Supersonic Inlet”: Teaches designing an air inlet using CFD based on different subsonic and supersonic speeds. Flow lines are placed on the fuselage down to the intake that intersect both points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147